Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 5 have been amended, claims 12 – 15 and 20 – 24 have been canceled. Claim 27 is new.  Claims 1 – 5 and 27 are presently pending in the application and have been examined below, of which claims 1 and 27 are presented in independent form. 

Response to Arguments 
Applicant’s arguments posted in Arguments/Remarks on 03/19/2022 (hereafter Remarks) are fully considered but they are not persuasive.
On p. 6 of the Remarks Applicant stated It is believed that the examiner confuses signing the block according to the private key of the block generating device with signing the transaction data in the block according to the user's private key as referred to the excerpt from the Vandervort, i.e. Para [0032].
Examiner respectfully disagreed. Rejection of the referred limitation regarding signing the block of the blockchain is relied upon King disclosing digitally signing blocks by the processing server 102 (King, in Para. [0019] discloses “In other such embodiments, the processing server 102 may generate fast track blocks using the methods discussed herein, which may be digitally signed by the processing server 102, but provided to a domain authority for verification and further signing before addition to the blockchain.”).
On p. 7 Applicant stated that In addition, King in view of Vandervort does not result in a prima facie case of obviousness. In addition to the above-noted teaching deficiencies, Vandervort does not disclose signing the blocks it generates with the private key of the block generating device.   
Examiner respectfully disagreed. Rejection of the recited limitation regarding block signing using private key is relied upon King (King, in Para. [0035] further discloses “The generation module 212 may also be configured to generate a cryptographic key pair, including a private key and corresponding public key, such as may be used in the digital signing of standard and/or fast track blocks.”).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); Applicant is encouraged to review MPEP 2145(IV), which states only “Were an applicant’s reply establishes that each of the applied references fails to teach a limitation...”.   In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Accordingly, rejection under 103 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2018/0115413 A1) (hereafter King) and in view of Vandervort (US 2017/0237569) (hereafter Vandervort).

Regarding claim 1 King teaches: A block generation method, private key information is built in a first block generation device, and the method comprises: (King, in Para. [0019] discloses “In other such embodiments, the processing server 102 may generate fast track blocks using the methods discussed herein, which may be digitally signed by the processing server 102, but provided to a domain authority for verification and further signing before addition to the blockchain.” King, in Para. [0035] further discloses “The generation module 212 may also be configured to generate a cryptographic key pair, including a private key and corresponding public key, such as may be used in the digital signing of standard and/or fast track blocks.”), the first block generation device determining, through a first node device, a number of blocks between a block last generated by the first block generation device and a latest block in the current blockchain; (King, in Para. [0031] discloses “In some instances, such requests may be received periodically, such as a request for a new fast track block to be added after a predetermined period of time or after a predetermined number of standard blocks have been added since the last fast track block.”);
the first block generation device determining that the number of the blocks is not less than a preset threshold m, wherein m is a positive integer greater than or equal to 1 and less than n, and n is a number of node devices in the blockchain network; (Examiner note: the threshold number ‘m’ of blocks is met by the predeterminer number of blocks) (King, in Para. [0041] discloses “there may be a predetermined number of standard blocks 306 between fast track blocks 304.”);
[the first block generation device signing a block generated by the first block generation device according to the private key information to obtain a signed block;]
 [the first block generation device issuing the signed block to other node devices through the first node device in a blockchain network,] 
[wherein, the other node devices store public key information corresponding to the private key information built in block generation device with the same computing power;]
the second node device obtaining the signed block issued by the first node device: the second node device performing signature verification on the signed block according to the public key information; (King, in Para. [0038] discloses “the signing module 218 may also be configured to verify digital signatures of blocks or other data for inclusion in the blockchain, such as those may be generated by computing devices 106 or other nodes in the blockchain network, using public keys associated with the respective node.”);
[the second node device performing proof-of-work verification on the obtained signed block after the signification verification succeeds;]
and the second node device determining whether to add the signed block to a blockchain according to a result of the proof-of-work verification. (King, in Para. [0003] discloses “a blockchain may contain thousands, millions, or billions of blocks, each of which must be verified by the new node prior to the generation and addition of new blocks to the blockchain.” King, in Para. [0026] discloses “the processing server 102 may be configured to digitally sign a fast track block prior to addition to the blockchain.” (King, in Para. [0016] discloses “a blockchain may also or alternatively include nearly any type of data as a form of transaction that is or needs to be placed in a permission less, distributed database that maintains a continuously growing list of data records hardened against tampering and revision, even by its operators, and may be confirmed and validated by the blockchain network through proof of work and/or any other suitable verification techniques associated therewith”).
King fails to explicitly teach: the first block generation device signing a block generated by the first block generation device according to the private key information to obtain a signed block;
the first block generation device issuing the signed block to other node devices through the first node device in a blockchain network,
wherein, the other node devices store public key information corresponding to the private key information built in block generation device with the same computing power;
the second node device performing proof-of-work verification on the obtained signed block after the signification verification succeeds;
Vandervort from the analogous technical field teaches: the first block generation device signing a block generated by the first block generation device according to the private key information to obtain a signed block; (Examiner note: signing a block using a private key is met by signing a data packet as a part of a data block using a private key) (Vandervort, in Para. [0032] discloses “the system may access a user's private key 201 and sign off the data packet by the user's private key 204.”);
the first block generation device issuing the signed block to other node devices through the first node device in a blockchain network, (Vandervort, in Para. [0008] discloses “Analyzing the first version and the revised version to create a diff between the first version and the revised version, forming a data packet that comprises the diff and an identifier for the user electronic device or for a user of the user electronic device, accessing a private key for the user or the user electronic device, signing the diff with the private key, causing the signed diff to be saved to a signed data packet on a communication network, and transmitting the signed data packet to multiple nodes on the communication network.”), wherein, the other node devices store public key information corresponding to the private key information built in block generation device with the same computing power; (Examiner note: It would have been obvious to one having ordinary skill in the art that all nodes and block devices built on the same computing platform have by default the same computing power unless specified otherwise) (Vandervort, in Para. [0035] discloses “in validating the signed data packet, at least some of the nodes may verify the contents of the signed transaction data packet 306, upon successful verification of the signed transaction data packet 307, group available transaction data packets into blocks 301, and then validate a block 302”).
the second node device performing proof-of-work verification on the obtained signed block after the signification verification succeeds; (Vandervort, in Para. [0039] discloses “In validating a block 302, the node may create a proof of work for the block using any of various methods”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify King, in view of the teaching of Vandervort which discloses electronic signing procedure of the block in the blockchain using private key in order to improve security data block managements in the system of King (Vandervort, [0008, 0032, 0035, 0039]).

Regarding claim 2 King as modified by Vandervort teaches: The method according to claim 1, wherein the first block generation device comprises a hash processor unit (King, in Para. [0022] discloses “The hash value may be a value that is generated via hashing of the most recent block added to the blockchain.”), before signing the block generated by the first block generation device according to the private key information (King, in Para. [0038] discloses “In some instances, the signing module 218 may digitally sign data using a private key associated with the processing server 102.”), the method comprises: the first block generation device performing hash calculation according to a specific hash algorithm built in the hash processor unit to obtain the block (King, in Para. [0007] discloses “generating, by a hashing module of the processing server, a fast track hash value via application of a first predefined hashing algorithm to the identified most recent fast track block”).

Regarding claim 3 King as modified by Vandervort teaches: The method according to claim 2, wherein, before performing the hash calculation according to the specific hash algorithm built in the first processing unit to obtain the block, (Examiner note: operations of a key processor unit is met by the operations of the signing module 218) (King, in Para. [0032] discloses “the processing device may include and/or be comprised of a plurality of engines and/or modules specially configured to perform one or more functions of the processing device, such as a querying module 210, hashing module 212, generation module 214, signing module 218, etc.”), the method further comprises: the first block generation device obtaining transaction data through the first node device, wherein the block includes the transaction data (King, in Para. [0042] discloses “Each block in the blockchain 302, including both fast track blocks 304 and standard blocks 306, may include a block header 308 and one or more transaction values 310. The transaction values 310 may include transaction records or other data associated with transactions that are conducted using the blockchain 302”).

Regarding claim 4 King as modified by Vandervort teaches: The method according to claim 1, wherein the first block generation device comprises a key processor unit (Examiner note: operations of a key processor unit is met by the operations of the signing module 218) (King, in Para. [0032] discloses “the processing device may include and/or be comprised of a plurality of engines and/or modules specially configured to perform one or more functions of the processing device, such as a querying module 210, hashing module 212, generation module 214, signing module 218, etc.”), and signing the block generated by the first block generation device according to the private key information comprises: the first block generation device signing the block according to the private key information in the key processor unit to obtain the signed block (Vandervort, in Para. [0032] discloses “the system may access a user's private key 201 and sign off the data packet by the user's private key 204.”)

Regarding claim 5 King as modified by Vandervort teaches: The method according to claim 1, wherein the method further comprises: the first node device obtaining, a signed block issued by the second node device in the blockchain network (King, in Para. [0025] discloses “For verification, the node may identify the earlier fast track block (e.g., based on timestamp) and hash that block using the predetermined hashing algorithm(s), and then verify that the fast track reference in the more recent fast track block is the same as the hash of the earlier fast track block.”); the first node device performing signature verification on the signed block issued by the second node device according to public key information; the first node device performing proof-of-work verification on the obtained signed block after the signification verification succeeds (King, in Para. [0037] discloses “the transmitting device 216 may also be configured to electronically transmit data signals superimposed or otherwise encoded with a public key used for verification of digital signatures generated by the processing server 102.”); and the first node device determining whether to add the signed block to a blockchain according to a result of the proof-of-work verification (King, in Para. [0003] discloses “a blockchain may contain thousands, millions, or billions of blocks, each of which must be verified by the new node prior to the generation and addition of new blocks to the blockchain.” King, in Para. [0026] discloses “the processing server 102 may be configured to digitally sign a fast track block prior to addition to the blockchain.”).

Regarding claim 27 King teaches: A blockchain network, wherein that the blockchain network includes a first node device and a second node device; and a first block generation device built in the first node device or a first block generation device communicatively connected with the first node device; and a second block generation device built in the second node device or a second block generation device communicatively connected with the second node device; the first block generating device is configured to:  (Examiner note: first and second generation devices are met by the server 102 and generation module 212, respectively) (King, in Para. [0019] discloses “In other such embodiments, the processing server 102 may generate fast track blocks using the methods discussed herein, which may be digitally signed by the processing server 102, but provided to a domain authority for verification and further signing before addition to the blockchain.” King, in Para. [0035] further discloses “The generation module 212 may also be configured to generate a cryptographic key pair, including a private key and corresponding public key, such as may be used in the digital signing of standard and/or fast track blocks.”),
- determine, through the first node device, a number of blocks between a block last generated by the first block generation device and a latest block in the current blockchain (King, in Para. [0031] discloses “In some instances, such requests may be received periodically, such as a request for a new fast track block to be added after a predetermined period of time or after a predetermined number of standard blocks have been added since the last fast track block.”);
 - determine that the number of the blocks is not less than a preset threshold m, wherein m is a positive integer greater than or equal to 1 and less than n, and n is a number of node devices in the blockchain network; (Examiner note: the threshold number ‘m’ of blocks is met by the predeterminer number of blocks) (King, in Para. [0041] discloses “there may be a predetermined number of standard blocks 306 between fast track blocks 304.”);
[- sign a block generated by the first block generation device according to the private key information to obtain a signed block; and]
[- issue the signed block to the second node device through the first node device;] and the second node device is configured to: - obtain the signed block issued by the first node device; - perform signature verification on the signed block according to a public key information corresponding to the private key information built in the first block generation device (Examiner note: the threshold number ‘m’ of blocks is met by the predeterminer number of blocks) (King, in Para. [0041] discloses “there may be a predetermined number of standard blocks 306 between fast track blocks 304.”);
[- perform proof-of-work verification on the obtained signed block after the signification verification succeeds;]
and - determine whether to add the signed block to a blockchain according to a result of the proof-of-work verification (King, in Para. [0003] discloses “a blockchain may contain thousands, millions, or billions of blocks, each of which must be verified by the new node prior to the generation and addition of new blocks to the blockchain.” King, in Para. [0026] discloses “the processing server 102 may be configured to digitally sign a fast track block prior to addition to the blockchain.” (King, in Para. [0016] discloses “a blockchain may also or alternatively include nearly any type of data as a form of transaction that is or needs to be placed in a permission less, distributed database that maintains a continuously growing list of data records hardened against tampering and revision, even by its operators, and may be confirmed and validated by the blockchain network through proof of work and/or any other suitable verification techniques associated therewith”).
King fails to explicitly teach: - sign a block generated by the first block generation device according to the private key information to obtain a signed block; and
- issue the signed block to the second node device through the first node device;
- perform proof-of-work verification on the obtained signed block after the signification verification succeeds;
Vandervort from the analogous technical field teaches: - sign a block generated by the first block generation device according to the private key information to obtain a signed block (Examiner note: signing a block using a private key is met by signing a data packet as a part of a data block using a private key) (Vandervort, in Para. [0032] discloses “the system may access a user's private key 201 and sign off the data packet by the user's private key 204.”); and
- issue the signed block to the second node device through the first node device (Vandervort, in Para. [0008] discloses “Analyzing the first version and the revised version to create a diff between the first version and the revised version, forming a data packet that comprises the diff and an identifier for the user electronic device or for a user of the user electronic device, accessing a private key for the user or the user electronic device, signing the diff with the private key, causing the signed diff to be saved to a signed data packet on a communication network, and transmitting the signed data packet to multiple nodes on the communication network.”),
- perform proof-of-work verification on the obtained signed block after the signification verification succeeds; (Vandervort, in Para. [0039] discloses “In validating a block 302, the node may create a proof of work for the block using any of various methods”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify King, in view of the teaching of Vandervort which discloses electronic signing procedure of the block in the blockchain using private key in order to improve security data block managements in the system of King (Vandervort, [0008, 0032, 0039]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431     

/TRANG T DOAN/Primary Examiner, Art Unit 2431